DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2020 has been entered. 
 
This is a non-final office action on the merits in application number 15/832,401. This action is in response to Applicant’s Amendments and Arguments dated 8/10/2020. Claims 1, 3, 8, 10, 15 and 17 were amended and no claims were cancelled.  Claims 1-20 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding 35 USC 112:
	Applicant asserts on page 9 of the Remarks dated 8/10/2020 that the amendments overcome all the 35 USC 112a and 112b Rejections. Examiner finds that some of the Rejections infra.

Regarding 35 USC 101:
Applicant asserts on page 8 of his remarks dated 8/10/2020 that replacing “strain on network traffic” with “increase in computational load and an increase of network traffic” now integrates the abstract idea of Claims 1,8 and 15 into a practical application because “the amended claim language makes it clear that the purpose for rescheduling certain data transactions is to prevent a scenario that creates an unmanageable computational load and a significant increase in network traffic for a given set of telecommunication network (or networks)”. Applicant’s amendment is part of the abstract idea and is not an additional element that integrates the abstract idea into a practical application. As discussed in the Final Office Action dated 6/12/2020 on page 10, Applicant’s Claims 1-20 recite at least the abstract idea of manipulating the scheduling of demand on a system to avoid overload and incentivizing people to loan money by paying them interest. These are standard commercial or legal interactions and are in the grouping of Certain Methods of Organizing Human Activity. As further discussed in the Final Office Action dated 6/12/2020 on page 10, the only additional elements in addition to the abstract ideas recited are a filtering node and set of communication networks and these are recited at a high level of generality which result in merely adding instructions to apply the abstract idea using generic computer components. In addition, Applicant’s current amendments do not necessarily result in an improvement because they may optionally not be selected by the user (conditional on user selection) and thus may not result in any improvement. Applicant’s 

Regarding 35 USC 103:
	Applicant asserts on page 10 of the Remarks dated 8/10/2020 that the amendments overcome the 35 USC 103 Rejection. Specifically, Applicant has added “determining…based, at least in part, upon the user-selected options for scheduling the data transaction”. Examiner interprets “user-selected options for scheduling” to be equivalent to any initial input by a user relating to a date and the result taught by Aaron is based on receiving an input. It appears that Applicant has amended into the art already on record.  See the 35 USC 103 Rejection, infra. The Office has considered Applicant’s arguments but does not consider them persuasive. The Rejection is maintained.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1, 8 and 15 are rejected under 35 USC 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor, at the time the application was filed, had possession of the claimed language.
In the Office Action dated 6/12/2020 on page 5 and the top of page 6, the Office rejected Applicant’s Claims 1, 8 and 15 for the new use of the word “strain”. Applicant has amended to change this to “an increase in computational load” and “an increase of network traffic”. Examiner finds support for this amendment in Specification at [0011] and [0014]. The previous 35 USC 112a Rejection is withdrawn in view of Applicant’s amendment.
In the Office Action dated 6/12/2020 on page 6, lines 5-6, the Office rejected Applicant’s Claims 1, 8 and 15 for not reciting hardware capable of determining “strain on network traffic”. Applicant has amended to “an increase in computational load” and “an increase of network traffic”. Examiner finds support for this amendment in Specification at [0011] and [0014]. In view of the amendment, Examiner withdraws the Rejection relating to “strain” but now finds a new Rejection because Applicant does not appear to recite specific hardware capable of measuring “an increase in computational load” and “an increase of network traffic”. 
In the Office Action dated 6/12/2020 on page 6, lines 14-15, the Office rejected Applicant’s Claims 1, 8 and 15 for no support in the Specification for the claimed “a second user interface”.  Applicant does not appear to have amended to address this Rejection. The Rejection is maintained.


Appropriate correction is required


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 2, 8, 9, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In the Office Action dated 6/12/2020 on page 7 the Office rejected Applicant’s Claims 1, 8 and 15 for the indefinite use of “network(s)”. Applicant has amended Claims 1, 8, 15 to use the word “networks”. Examiner finds support for this amendment in Specification at [0011] and [0014]. The previous 35 USC 112b Rejection is withdrawn in view of Applicant’s amendment.
In the Office Action dated 6/12/2020 on page 7, bottom, and page 8, top, the Office rejected Applicant’s Claims 1, 8 and 15 and Dependent Claims 2, 5, 6, 9, 12, 13, 16, 19 and 20 for the indefinite use of the word “options” because of Applicant’s use of the same word to mean different things. Examiner notes that Applicant’s Amendment does not cure this Rejection.  Examiner withdraws this Rejection and now makes a different Rejection. In Claim 1, lines 5-6 and 9, Applicant recites “user selected options for scheduling”. In Claim 1, lines 13-14 and 15-16, Applicant recites “user selected options for rescheduling”. Examiner is interpreting these as different. In Claim 1, line 17, Applicant recites “the user-selected options” and does not specify which one is meant thus “the user-selected options” (Examiner emphasis) is rejected because there is insufficient antecedent basis for this limitation in the claim. Claim 2, 8, 9, 15 and 16 are rejected for the same reason. Claims 5, 6, 12, 13, 19 and 20 are interpreted to be “user-selected options for rescheduling” from context.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

Examiner is using the “step” annotation from the 2019 PEG for clarity.

Regarding Claims 1, 8 and 15:
Step 1: 
Independent Claims 1, 8 and 15 recite the statutory categories of method, medium and system, respectively.  Claims 2-7, 9-14 and 16-20 depend from Claims 1, 8 or 15 and are thus method, medium or system accordingly.

Step 2A, prong 1: 
(currently amended) A method comprising: presenting, by a filtering node, a first user interface indicating options for scheduling a data transaction at a given date, with the filtering node being configured to process electronic data received over a set of telecommunication networks; receiving, by the filtering node via the user interface, information indicative of user- selected options for scheduling the data transaction; determining that the scheduling of the data transaction on the given date will cause an increase in computational load and an increase of network traffic for the set of telecommunication networks based, at least in part, upon the user-selected options for scheduling the data transaction; responsive to the determination, presenting, by the filtering node, a second user interface indicating options for rescheduling the data transaction at a later date; receiving, by the filtering node via the user interface, information indicative of user- selected options for rescheduling the data transaction; filtering, by the filtering node, the information to determine the user-selected options for rescheduling the data transaction to the later date; storing, in a transaction database, the user-selected options and the later date; identifying, by the filtering node on the later date, the data transaction in the transaction database; and processing, by the filtering node, the data transaction.
Examiner has bolded the non-abstract ideas.  
Claim 1 recites steps that, under their broadest reasonable interpretation and but for the recitation of computer elements, cover a Method of Organizing Human Activity. Specifically, Applicant recites the abstract idea of determining a strain on resources and delaying some demands on resources so as to not strain the resources.  Additionally, Applicant recites the abstract idea of presenting a user interface for input, receiving a user’s request for quote input, running a pricing algorithm on the input, outputting priced offer options for the user, receiving  Certain Methods of Organizing Human Activity.  
Claims 8 and 15 and dependent claims 2-7, 9-14 and 16-20 also recite the same abstract ideas.  Claims 8 and 15 also recite a filtering node. Claims 3, 8, 10, 15 and 17 also recite a set of telecommunication networks. Claim 8 also recites a machine readable storage device. Claims 3, 4, 10, 11, 17 and 18 also recite transaction controllers.  Claims 1-20 therefore recite an abstract idea.

Step 2A, prong 2:
The judicial exception is not integrated into a practical application. Claim 1 also recites the additional elements of filtering node and set of telecommunications networks which are recited at a high level of generality (i.e. as a generic processor performing the generic computer functions of transferring data and holding data and responding to queries about it) and amount to no more than instructions to apply the exception using generic computer systems. Applicant teaches filtering node in [0021] and states that it includes “a processor unit 201 (possibly including multiple processors, multiple cores, multiple nodes, and/or implementing multi-threading, etc.). … The memory 207 may be system memory (e.g., one or more of cache, SRAM, DRAM, zero capacitor RAM, Twin Transistor RAM, eDRAM, EDO RAM, DDR RAM, EEPROM, NRAM, RRAM, SONOS, PRAM, etc.) or any one or more of the above already described possible realizations of machine-readable media. … a bus 203 (e.g., PCI, ISA, PCI-Express, HyperTransport®, InfiniBand®, NuBus, etc.), a network interface 205 (e.g., an filtering node hardware or improvements is provided. Applicant does not recite details of a specific algorithm that might have transformed the processor into a special purpose machine.  Applicant teaches a general purpose set of telecommunications networks in the specification at [0011] “Distributed computer systems may include a plurality of geographically distributed computers connected via one or more telecommunications networks” and also uses the term telecommunications network in [0001, 0013, and 0018] but no further detail of any special purpose set of telecommunications networks hardware or improvements is provided. Additionally Applicant states in [0052] “any type of network”.   
Claim 8 additionally recites a machine readable storage device (storage medium). Applicant states in [0049] that the medium can be “any tangible medium that can contain or store a program”. Applicant does not teach any special or improved medium or related technology. Claims 3, 4, 10, 11, 17 and 18 additionally recite transaction controllers. Applicant states in [0016] that the transaction controllers “operate as banking computers” but does not teach any special or improved banking computer technology. 
The terms filtering node, set of telecommunications networks, machine readable storage device and transaction controllers are general purpose computer equipment as claimed in Claims 1-20 and are recited at a high level of generality which amounts to no more than instructions to apply the exception using generic computer systems.  Applicant teaches well known hardware used for the purposes for which they are intended. Applicant does not Claim nor teach in his Specification any special purpose hardware or improvements thereof. The claimed invention does not improve the functioning of a computer or any other technology or 
Claims 1-20 are thus directed to the abstract idea.
Step 2B:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated previously with respect to the integration of the abstract idea into a practical application, the additional elements of a filtering node, set of telecommunications networks, machine readable storage device and transaction controllers are general purpose and, taken individually and in combination, amount to no more than mere instructions to apply the exception using generic computer systems. Mere instructions to apply cannot provide an inventive concept. 
Claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9418387 to Paul Aaron et. al (Aaron) in view of U.S. Patent Publication 2011/0154353 to Michael Theroux et. al. (Theroux) and further in view of U. S. Patent 8676036 to Kulvir Bhogal et. al. (Bhogal).

Regarding Claims 1, 8 and 15:
Aaron teaches a system that allows employees to choose how much and when they are paid from accrued wages before “payday”. Aaron teaches: (currently amended) A method comprising: presenting, by a filtering node, a first user interface indicating options for scheduling a data transaction at a given date, with the filtering node being configured to process electronic data received over a set of telecommunication networks; ([Column 5, line 18] may be pre-filled” (Examiner’s emphasis).   

receiving, by the filtering node via the user interface, information indicative of user-selected options for scheduling the data transaction; ([Column 6, lines 38-39] “receiving a designation”). Examiner is interpreting the broadest reasonable interpretation of “user-selected options for scheduling” to be any initial input by a user relating to a date. Examiner notes that there does not appear to be support in Applicant’s specification for “user-selected options” consisting of more than one date per each “options for scheduling” initial input screen.  

…processing, by the filtering node, the data transaction ([Column 7, lines 9-11] “causing a first payroll payment to be sent to the first employee on a first date corresponding to the first payroll pay period designation”).

Aaron teaches using a user selected date as input: the user-selected options for scheduling the data transaction. ([Column 6, lines 38-39] “receiving a designation”) and scheduling of the data transaction on the given date ([Column 6, lines 15-16 “selecting…a payroll pay period from a set of payroll pay periods”). Examiner is interpreting the user-selected options for scheduling to mean any initial input by a user relating to a date, thus the given date is equivalent the user-selected options for scheduling the data transaction. Aaron also teaches that an output is based at least in part, upon the input ([Column 6, lines 59-60] “based on the first payroll period designation”). Aaron also teaches the same environment: set of telecommunication networks ([Column 17, line 57] and [Column 20, line 9] “network”). 

While Aaron teaches the same input (a user selected date) and the same environment (telecommunications networks) as Applicant, Aaron does not specifically teach prediction of future computational load: (determining that the scheduling of the data transaction on the given date) will cause an increase in computational load and an increase of network traffic (for the set of telecommunication networks).  Theroux teaches a system that optimizes load scheduling on shared computer resources by varying the “pricing” of tasks submitted to the computer for processing. Theroux teaches ([0011] “high projected utilization of the system”).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s application that the payroll processing system taught by Aaron would have intermittent high network usage and it would be beneficial to use a system such as that taught by Theroux the payroll processing system taught by Aaron to avoid high usage (more expensive) times to transfer data, in the manner taught by Theroux, to ensure cost efficient processing and also to ensure that the system did not get overloaded and crash.

While Aaron teaches a user interface in which a date is selected ([Column 5, lines 18-19] “payroll pay period interface”), Aaron does not specifically teach: responsive to the determination, presenting, by the filtering node, a second user interface indicating options for rescheduling the data transaction at a later date.  Examiner is interpreting the broadest Bhogal teaches a cost based rescheduling model in an energy use optimization system that allows a user to schedule an event that requires use of electricity, receive system feedback of the energy cost at that time (as a function of electrical generation capacity and peak demand) and receive options of times to reschedule the event to reduce energy cost. Bhogal teaches responsive to the determination, presenting, by the filtering node, a second user interface for indicating options: ([Column 3, lines 4-6] “selection screen…to enable the user to specify how much delay would be acceptable” and [Column 4, lines 13-14] “prompt the user …whether the new time would be acceptable”). Bhogal also teaches for rescheduling the data transaction at a later date: ([Column 3, Lines 53-57] “applying cost analysis of savings of rescheduling an event and use that measure in determining a tolerable delay (e.g. For every $0.02 savings in energy cost, accept up to 2 days of delay). Additional logic may be inserted to shift recording of scheduled shows to times when electrical grids are known to operate beneath peak capacity”).  

While Aaron teaches receiving a date input: receiving, by the filtering node via the user interface, ([Column 6, lines 38-39] “receiving a designation”) and Aaron teaches obtaining and storing a date output: filtering, by the filtering node, the information to determine… storing, in a transaction database; ([Column 6, line 59] “updating payroll database”), Aaron does not specifically teach the user-selected options for rescheduling the data transaction to the later date. Bhogal teaches this: ([Column 3, Lines 53-57] “applying cost analysis of savings of rescheduling an event and use that measure in determining a tolerable delay (e.g. For every $0.02 savings in energy cost, accept up to 2 days of delay). Additional logic may be inserted to shift 

While Aaron teaches identifying, by the filtering node…, the data transaction in the transaction database; ([Column 7, lines 9-11] “causing the first payroll payment to be sent to the first employee on a first date corresponding to the first payroll pay period designation”), Aaron does not specifically teach on the later date. Bhogal teaches: ([Column 3, lines 37-38] “the corresponding show would be recorded at midnight instead”).

It would have been obvious to a person of ordinary skill in the art at the time of applicant’s application to use a second user interface to obtain user input relating the rescheduling of a transaction, as taught by Bhogal, and use and store this information in the system taught by Aaron to predictably enhance the payroll options available to the employees and predictably enhance the payroll system efficiencies.

Regarding Claims 3, 4, 10, 11, 17 and 18:
Aaron in view of Theroux and Bhogal teaches all of the elements of Claims 1, 8 and 15. Aaron also teaches: (currently amended) The method of claim 1, wherein the processing includes: transmitting, over a telecommunications network to a first transaction controller, information for electronically transferring the paycheck funds from the first transaction controller to a second transaction controller. The method of claim 3, where in the first transaction controller controls a first bank account associated with an employer paying the paycheck funds, and wherein the second transaction controller controls a second bank account associated with an employee receiving the paycheck funds.  ([Column 7, lines 38-41] “the first payroll payment can be sent by a computer system, such as computer system 250, or by a buyer/seller platform implemented on computer system 250, to a financial account associated with the first employee”).

Regarding Claims 5, 12 and 19:
Aaron in view of Theroux and Bhogal teaches all of the elements of Claims 1, 8 and 15. Aaron also teaches giving employees payment date options: The method of claim 1 further including: determining the options for rescheduling the data transaction, [Column 6, lines 15-16 “selecting…a payroll pay period from a set of payroll pay periods”).  While Aaron teaches either third parties [Column 11, line 29] or the employer [Column 11, line 59] can float this amount to the employee and teaches that there are costs and fees involved [Column 12, lines 3-4] “service charges and fees”) and teaches giving loans to employees ([Column 3, lines 57-58] “provide low-cost loan to employees), Aaron does not specifically teach: wherein the determining includes determining, based on a rule set, a value to incentivize user-selection of certain of the options.  Theroux teaches determining a value for a delay using various methods including use of a rule set: ([0011] “pricing variations are designed to discourage system users from scheduling tasks during periods of high projected utilization of the system and encourage the scheduling of tasks during periods of low projected utilization” and [0026] “resource allocation data 210, task metadata 212 and utilization data 214” and [0028] equation 1 and [0038] “discount structure” and [0039] “using exhaustive enumeration of all possible schedules”).  It would obvious to use a pricing system similar to that taught in Theroux in the system taught by Aaron to determine the 

Regarding Claims 6, 13 and 20:
Aaron in view of Theroux and Bhogal teaches all of the elements of Claims 1, 5, 8, 12, 15 and 19. Aaron does not specifically teach: The method of claim 5 further including: updating the rule set to indicate the value associated with the user-selected options.  Theroux teaches a system that optimizes load scheduling on shared computer resources by varying the “pricing” of tasks submitted to the computer for processing. Theroux teaches the value associated with the user-selected options. Theroux also teaches “updating” ([0024] If the user accepts an offered price for a task, databases stored on non-volatile storage device 134 and used to track scheduled tasks are updated”). It would obvious to use a pricing system similar to that taught in Theroux in the system taught by Aaron to determine the amount of value of a payroll schedule change.  Aaron teaches that if the employee gets money before it is due to him he gets a benefit and pays interest for that benefit, therefore by simple logic, if the employee loans money to the employer by not collecting earned money and the employer gets a benefit then the employee should receive interest.

Regarding Claims 7, and 14:

The method of claim 5 wherein the value increases based on data indicating a need for delaying the data transaction.   Theroux teaches a system that optimizes load scheduling on shared computer resources by varying the “pricing” of tasks submitted to the computer for processing. Theroux teaches wherein the value increases based on data indicating a need for delaying the data transaction. ([0024] “By providing a dynamic pricing structure that is based upon current and projected resource utilization of a system, pricing can be used as an incentive to steer users of the system away from peak utilization times of the system and towards low utilization times”). It would obvious to use a pricing system similar to that taught in Theroux in the system taught by Aaron to determine the amount of value of a payroll schedule change.  Aaron teaches that if the employee gets money before it is due to him he gets a benefit and pays interest for that benefit, therefore by simple logic, if the employee loans money to the employer by not collecting earned money and the employer gets a benefit then the employee should receive interest.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Aaron in view of Theroux and Bhogal and further in view of U.S. Patent 10,339,608 to Zachary Haitz et. al. (Haitz).

Regarding Claims 2, 9 and 16:
Aaron in view of Theroux and Bhogal teaches all of the limitations of Claims 1, 8 and 15. Aaron also teaches:  The method of claim 1, wherein the data transaction is an electronic delivery of paycheck funds, ([Column 7, line 18] “electronic payment”).  While Aaron teaches and wherein the user-selected options include an interest rate paid for rescheduling the data transaction to the later date.  Theroux teaches determining a value for a delay: and wherein the user-selected options include …(a value)…for rescheduling the data transaction to the later date. ([0011] “Such pricing variations are designed to discourage system users from scheduling tasks during periods of high projected utilization of the system and encourage the scheduling of tasks during periods of low projected utilization. Users will naturally schedule their work during times that will be the most cost-effective for them. The users thus produce a market/demand-driven scheduling optimization that distributes the demand for the limited shared resources of the computer system over time”  and [0012] “the system has added flexibility to keep prices down by leveling peak utilization spikes through the dynamic re-scheduling of workloads within their user-specified time-boundaries. Various analysis techniques may be applied to the reservation schedule so as to present the lowest (and hence, most competitive) possible price for every new workload scheduling request”), Theroux does not specifically teach an interest rate paid.  Haitz teaches a system very similar to Aaron (same assignee) that teaches an interest rate paid.  Haitz teaches a third party payroll service provider that additionally processes all of the company’s income and withhold a percentage for payroll payments [Column 21, lines 1-3].  The payroll service provider’s fees are a percentage of payroll paid out so early payments to employees mean early fees.  The payroll service provider pays the employer interest (which the employer can pass on to employees) for the early fees [Column 21, lines 14-17]. 

It would have been obvious for a person of ordinary skill in the art at the time of applicant’s application to combine Aaron and Haitz because they are from the same assignee and teach a very similar system which amounts to the one of assignee’s (Square, Inc.) existing products. Additionally, Haitz teaches a payroll service provider paying interest to receive a benefit. It would be obvious to a person of ordinary skill in the art at the time of applicant’s application that a payroll processing entity would be willing to pay for a benefit such as optimized load scheduling similar to the payment of interest in Haitz by the payroll processing entity for the benefit of early payment.  It would obvious to use a pricing system similar to that taught in Theroux to determine the amount of interest (similar to that taught in Applicant’s [0043].  In Aaron if the employee gets money before it is due to him he gets a benefit and pays interest, therefore by simple logic, if the employee loans money to the employer by not collecting earned money and someone else gets a benefit then the employee should receive interest.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213.  The examiner can normally be reached on M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687